DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 14, 18, 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe any limitations of claims 11, 18, 19, nor the array boundary of claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear what is meant be the phrase “adjacent portion of a building or structure where this building or structure is not contemplated as part of the invention.”  The examiner will examine as best understood.  Appropriate correction is required.
Claim 9 recites the limitation "the roof,” “the skyward side,” and “the contemplated invention.”  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
Claims 10 and 13 recite the limitation the contemplated invention.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 13 recited the limitation “not a part of the contemplated invention.”  It is unclear what is meant by tis.  Appropriate correction is required.
Claims 15, 16 rejected under 35 USC 112 as being dependent on a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-9, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier, U.S. Patent Application Publication 2011/0314752.
Regarding claim 1, Meier discloses a solar panel bracket comprising a rigid or semi-rigid clamp (see Fig. 3) adapted to secure adjacent up-roof (1a) and down-roof (1b) modules atop one or more supporting substructures (building, paragraph 3), said clamp being comprised of an upper clamping surface, a central portion, and a lower clamping surface (inside upper surface of 33, inside upper surface of 9, 38 and 42, respectively), wherein the upper clamping surface and lower clamping surface have a height differential along an axis which is perpendicular said supporting substructure (Fig. 3), and wherein said upper clamping surface is positioned above a down-roof section of the up-roof module, and wherein said lower clamping surface is positioned above an up-roof section of a down-roof module, and wherein said clamp is adapted to be moved downward and adapted to put simultaneous downward pressure on said up- roof and down-roof modules (Fig. 3, generally).  The phrases “adapted to secure,” “adapted to move downward,” and “adapted to put simultaneous downward pressure” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3, Meier discloses a solar panel comprising a covering along an edge of a solar module, including "off-the-shelf' solar modules (if they are taken off of a shelf), wherein said covering extends over an entire inactive area of said edge of said module, up to a cell area along that edge of the module (at 28, see Fig. 1 generally).  
Regarding claim 4, Meier discloses a module joint assembly comprising a vertical joint cover on a skyward side, a gutter (8a) below said gap, and a horizontal module spacer in said gap (at 28, see Fig. 1 generally).  
Regarding claim 6, Meier discloses a module joint assembly wherein said vertical joint assembly's vertical joint cover, gutter, and horizontal module spacer are adapted dimensionally in a horizontal direction, to work in concert with "off-the-shelf" solar modules, being of various and differing lengths from various manufacturers, to achieve a desired overall horizontal dimension for a horizontal row in which it or they are a part.  The phrase “adapted dimensionally in a horizontal direction, to work in concert with” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 7, Meier discloses a module joint assembly wherein said gutter extends horizontally beyond two frame elements of adjacent modules, with an up-turned flange positioned beyond a frame element, with said gutter and up-turned flange extending at a lower end beyond an up-roof flange of a down-roof horizontal flashing (see Fig. 2).  
Regarding claim 8, Meier discloses a solar panel comprising one or more end caps (22) which are sized and positioned to cover an entire inactive area of an adjacent side of an adjacent solar module up to but not over its solar cells, wherein said one or more end caps are also sized and positioned to extend in an opposite direction and to, along with up-roof and down-roof end caps, form a roof edge.  The phrase “sized and positioned to cover” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 9, Meier discloses a solar panel system wherein said end cap is comprised of an upper piece and a lower piece, and also wherein said upper piece from said roof edge established by said end caps on the skyward side, said upper piece extends downward, covering an adjacent vertical surface of the contemplated invention, and further covering a top portion of said lower piece of said end cap, while said lower piece continues downward covering any remaining vertical surface of the contemplated invention, and beyond, covering an uppermost, vertical, adjacent portion of a building or structure where this building or structure is not contemplated as part of the invention, as best understood in light of the specification (Fig. 2, generally).  
Regarding claim 14, Meier discloses an apparatus comprising a component (roof, see figures) that is adapted to be a climbing apparatus, interspersed within an array boundary, as best understood in light of the specification.  The phrase “adapted to be a climbing apparatus, interspersed within an array boundary” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 15, Meier discloses an apparatus wherein a component (the module glass) of said apparatus within the array boundary is adapted to receive a removable climbing apparatus, as best understood in light of the specification.  The phrase “adapted to receive” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 16, Meier discloses an apparatus wherein said climbing apparatus is suspended above an active area of a solar module or modules (see Figures), as best understood in light of the specification.  
Regarding claim 17, Meier discloses an apparatus comprising a horizontal joint support along a down-roof side of a horizontal row of modules, wherein a continuous surface of said horizontal joint support forms an angle with a supporting substructure whose arc tangent is equal to a ratio found when dividing module height by an up-roof/down-roof dimension of a module plus an adjacent gap (see Fig. 2, generally).  
Regarding claim 18, Meier discloses an apparatus wherein said clamp is positioned so that a clamping location on the up-roof module, and a clamping location on the down-roof module, which would be different due to row offset, both fall within an allowable clamping area of an off-the-shelf solar module, as specified by a manufacturer (see Fig. 2, generally), as best understood in light of the specification.  
Regarding claim 19, Meier discloses an apparatus further comprising a horizontal peak cap wherein one edge of said horizontal peak cap is positioned over a conventional roof along one edge, and extends in a down-roof direction to cover an up-roof edge of an uppermost horizontal row of solar modules, and covers an entire inactive area of said uppermost horizontal row of solar modules (22; see Figures), as best understood in light of the specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 10-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier, U.S. Patent Application Publication 2011/0314752 in view of Fisher, U.S. Patent Application Publication 2017/0126171.
Regarding claim 2, Meier discloses a solar panel bracket but does not specifically disclose wherein the lower clamping surface of said clamp is positioned atop a horizontal flashing which is positioned atop an up-roof section of said down-roof module, and is adapted to apply pressure on said horizontal flashing, and through said horizontal flashing onto said up-roof section of said down-roof module.  Fisher teaches horizontal flashing (120).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include horizontal flashing at the module edges as claimed to protect the edges from the elements.  The phrase “adapted to apply pressure” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 5, Meier discloses a module joint assembly but does not disclose wherein said vertical joint assembly comprises a vertical joint cover, wherein said vertical joint cover is positioned and sized appropriately to cover an inactive area of a first module, an adjacent gap, and an inactive area of an adjacent module.  Fisher teaches a vertical joint assembly cover (at 1613).  It  would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such an arrangement to attach together the modules at the vertical edges.  The phrase “positioned and sized appropriately to cover” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10, Meier discloses a solar panel system but does not specifically disclose wherein an up-roof end of said end cap is positioned underneath adjacent horizontal flashing and said end cap is additionally shaped to extend down-roof, beyond a down-roof edge of the solar module it covers, and secured at its down-roof end to other components in the contemplated invention.  Fisher teaches horizontal flashing (120).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include horizontal flashing positioned as claimed to protect the edges from the elements.  The phrase “shaped to extend…and secured” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11, the prior art discloses a solar panel bracket wherein said horizontal flashing extends under a down-roof edge of an up-roof module, and over an inactive area of an upper edge of a down-roof module (see Figures of Fisher), but does not specifically disclose it is deformed within its elastic limit, transferring said pressure to said up-roof edge of said down-roof module.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that, as the flashing is not rigid, pressure would be transferred in such a manner.
Regarding claim 12, the prior art discloses a solar panel bracket but does not specifically disclose wherein said horizontal flashing comprises electrically conductive material of low enough resistance to carry fault currents along its length to a point of wired connection.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose such a material to protect the underlying structure, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Regarding claim 13, the prior art discloses a solar panel system wherein said horizontal flashing is adapted dimensionally to work in concert with "off-the-shelf' solar modules, not a part of the contemplated invention, being of various and differing dimensions from various manufacturers, to achieve a desired overall vertical dimension of the roof formed by the contemplated invention, as best understood in light of the specification.  The phrase “adapted dimensionally to work in concert” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument toward the clamp of Meier not being capable of applying pressure as recited in the claim, the examiner maintains that the clamp is indeed capable of the recited language.  Again, as the limitation is recited as intended use, the prior art need only be capable of the action.  As the particular solar module size is not claimed, a thicker panel could fit tightly within the clamp thereby producing a pressure from the clamp.
Regarding the applicant’s arguments toward the innovation, flexibility, and simplification, these are not components of the claims.
See rejections to new claims as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633